Title: From James Madison to Peter Audrain, 7 February 1807
From: Madison, James
To: Audrain, Peter



Sir.
Department of State, Feby. 7th. 1807.

I have received your letter of the 11th. ult..  The printed laws of Michegan have been packed up and are on their way to Detroit, if they have not arrived there.  Governor Hull has been authorised to procure the seals necessary for the Territory.
I have directed a copy of the laws of the last session of Congress to be forwarded to you.  The proportion intended for the use of the Territory has been packed up in order to their being transported.  I am &c.

James Madison.

